Citation Nr: 0123548	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-25 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This appeal arises from a February 2000 determination by the 
Philadelphia Pennsylvania Regional Office and Insurance 
Center (RO&IC) of the Department of Veterans Affairs (VA), 
that the veteran was not eligible for Service Disabled 
Insurance (RH) under 38 U.S.C.A. § 1922(a) (West 1991).


REMAND

Generally, under the provisions of 38 U.S.C.A. § 1922(a), a 
veteran may be entitled to Service Disabled Veterans' 
Insurance (RH) insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  With the exception of the 
compensable service-connected disability, the veteran must 
otherwise be insurable according to the standards of good 
health established by the Secretary.  Id.

The veteran in this case was granted service connection for 
post-traumatic stress disorder (PTSD) in October 1999 and 
assigned a compensable evaluation.  He filed an application 
for RH insurance in writing within two years of that date.  
The RO&IC denied the veteran's application for RH insurance 
in February 2000 on the basis that he did not meet the good 
health requirement for such insurance due to his nonservice-
connected lung cancer and diabetes.  

At a hearing before the undersigned Board Member in July 
2001, the veteran's representative stated that previous 
claims for service connection for diabetes and for lung 
cancer as secondary to Agent Orange exposure had been denied 
by the RO&IC, and that the veteran wished to reopen these 
claims.  He added that regulations were currently being 
revised to add diabetes as a presumptive condition due to 
Agent Orange exposure, and requested that the veteran's claim 
be considered with this in mind.  In this regard, the United 
States Court of Appeals for Veterans Claims (formally known 
as the United States Court for Veterans Appeals) held in 
Spencer v. Brown, 4 Vet. App. 283, 288 (1993), that when a 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim or entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  

Regarding the issue of whether new and material evidence has 
been submitted to reopen the claim for entitlement to service 
connection for lung cancer, at the time of his July 2001 
hearing in Washington, D.C., the veteran indicated that a 
chest x-ray was taken in March 1997 at a VA medical facility, 
possibly Fayetteville or Greenville.  In addition, the 
veteran testified that he had received treatment at the VA 
medical center in Washington, D.C. prior to 1990.  He averred 
that chest x-rays were taken at that facility.  The veteran 
and his representative have argued that the x-ray films taken 
in 1997 and previously should be compared to the film taken 
in 1999 in order to determine if lung cancer was present in 
1997, which would be within the presumptive period for lung 
cancer due to exposure to herbicides.  A review of these 
films by a radiologist should be undertaken.  Since VAMC 
records are within the Secretary's control, and could 
reasonably be expected to be part of the record, they are 
deemed to be constructively part of the record on appeal and 
must be obtained.  Dunn v. West, 11 Vet. App. 462, 466 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In view of the fact that the veteran was denied RH insurance 
due to his nonservice-connected diabetes and lung cancer, his 
raised claim to reopen claims of service connection for these 
disabilities is inextricably intertwined with the current 
issue on appeal.  That is, since an application to reopen 
claims of service connection for diabetes and lung cancer can 
have a significant impact on the veteran's claim for RH 
insurance, this latter issue must be deferred pending 
resolution of the claims to reopen.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should resolve the raised 
claim to reopen claims of service 
connection for lung cancer and diabetes, 
and consider these claims on the basis of 
Agent Orange exposure.  See Spencer, 
supra.  All appropriate development 
deemed necessary in adjudicating these 
issues should be undertaken, including 
obtaining VA medical records and x-ray 
films, and having the films compared by a 
radiologist, if possible.  All actions 
should be in compliance with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 
implemented by VA regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  It is noted 
that changes were made to portions of VA 
regulations that apply specifically to 
claims to reopen a finally decided claim 
filed on or after August 29, 2001.  Id.  

2.  The RO should thereafter readjudicate 
the issue of entitlement to RH insurance 
which was originally certified for 
appellate review.  If the benefit sought 
by the veteran is not granted, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the final 
outcome of this appeal.  No action is required of the veteran 
until he receives further notice.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



